Exhibit LINN ENERGY, LLC LONG-TERM INCENTIVE PLAN FORM OF EXECUTIVE OPTION AGREEMENT This option agreement (“Option Agreement”) is made and entered into effective as of [Grant Date], (the “Grant Date”) by and between LINN ENERGY, LLC, a Delaware limited liability company (together with its subsidiaries, the “Company”), and [Executive] (“Participant”). WHEREAS, the Company considers it to be in its best interest that Participant be given a proprietary interest in the Company and an added incentive to advance the interests of the Company; and WHEREAS, the Company desires to accomplish such objectives by affording Participant an option to purchase Units pursuant to the Linn Energy, LLC Amended and Restated Long-Term Incentive Plan, as amended, which is attached hereto as Appendix A and incorporated by reference herein (the “Plan”).
